Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Status of the Application
Claims 1-4, 6-14 and 27-31 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 04/26/2021.
Claims 1-4, 6-7, 10, 12, and 29 have been amended.
Claims 5 and 15-26 are cancelled and not considered at this time.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-14 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 recite generating an expected glucose pattern based on one or more bolus value calculations calculated based on the one or more bolus calculator parameters by utilizing computational intelligence including one or more of neural network-based mapping, fuzzy logic based pattern matching, or genetic-algorithms based pattern matching to extrapolate forward the expected glucose pattern.  However, there is no support in the specification or other disclosure for the concept of generating an expected glucose pattern, and there is no support for utilizing computational intelligence including any of neural network-based mapping, fuzzy logic based pattern matching, or genetic-algorithms based pattern matching for determining the expected glucose pattern.  The specification does describe reviewing historical data to determine if patterns are present ([0217]), but the pattern is not described as being an expected glucose pattern but merely described this as a post-event pattern quantification, without describing whether the event is historical or expected, and therefore, the pattern does not equate to an expected pattern.  Additionally, the specification does not disclose any use of neural network-based mapping, fuzzy logic based pattern matching or genetic-algorithms based pattern matching, and thus does not support the use of one of these analyses to extrapolate forward an expected glucose pattern. The specification includes 
As per Claims 2-4, 6-11, 13-14 and 27-31, the claims depend on Claims 1 and 12 and do not remedy the written description requirement issues of Claims 1 and 12.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-14 and 27-31 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4, 6-14 and 27-31 are directed to the abstract idea of a health care provider setting up a bolus calculator which falls into the grouping of certain methods of organizing human activity including managing personal behavior such as teaching or following instructions.
As per Claims 1 and 12, the limitations of displaying or transmitting for display a fillable form, as drafted, is a step executed by a device that, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people including following rules or instructions but for the recitation of generic computer components.  The limitation of configuring the bolus calculator at the device using the one or more bolus calculator parameters also includes managing personal behavior or interactions such as a October 2019 Update on Subject Matter Eligibility, the certain methods of organizing human activity grouping of abstract ideas includes sub-groupings which encompass both activity of a single person and activity that involves multiple people, and thus certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping.  The transmitting for display a fillable form for a user to enter bolus calculator parameters in the fields includes a user interaction with a computer.  Additionally, determining or detecting a bolus calculator parameter change triggering event has occurred and transmitting a notification involves a user interacting with the information that is received and displayed, which is certain activity between a person and a computer.  The displaying an approval prompt, acceptance of the prompt are also examples of certain activity between a 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claim recites the additional elements – a server for login, receiving data, and determining triggering events; a health care provider (HCP) device for communicating, transmitting and receiving data with the server and displaying information; a patient device for receiving data and executing the features of the abstract idea, receiving data from the fillable form; and transmitting data to a device.  The server is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim does not positively recite the bolus calculator itself, but using the calculator to calculate a bolus value is also mere instructions to apply the exception.  The bolus calculator is described in the specification as an application ([0018]) running on a patient device such as a smartphone ([0053]).  This is an example of the additional element being mere instructions to apply the exception because they do no more than merely invoke computers of machinery as a tool to perform a process such as a mathematical algorithm being i.e., all uses of the recited judicial exception require Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server amounts to no more than mere instructions to apply the exception using a generic computer component.  These elements recite a generic computing system by reciting an Internet server, router, computer, smartphone, etc. (Specification, [00109]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Additionally, the bolus calculator is recited as an application running on a patient device such as a smartphone ([0053]).  The claims recite utilizing computational intelligence including neural network-based mapping, fuzzy logic or genetic-algorithms based pattern matching to generate an expected pattern which as described above amounts to mere instructions to apply the exception because it applies a mathematical algorithm to the abstract idea of generating an expected glucose pattern.  The specification only describes the mathematical algorithm at a high level of generality including the system determines a post event pattern quantification.  As discussed above, the system is a general purpose computer which carries out the computational intelligence.  As computation intelligence can be a computer function which includes performing repetitive calculations that a general purpose computer is capable of executing, the e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning 
Dependent claims 2-4, 6-11, 13-14 and 27-31 add additional limitations.  The dependent claims include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea.  Claim 2 includes prioritizing or ranking the triggering events which, similar to the independent claim, is a method of organizing human activity because the user follows rules or instructions based on the received data.  Claims 27 and 28 further specify that the bolus value is calculated according to received values.  As described in the independent claims, the calculating of the bolus value is not limited to a particular way of calculation and thus it could fall into either the mental processes or mathematical concepts abstract idea grouping.  The limitations of the remaining dependent claims only serve to further limit or specify the limitations of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 12.
The dependent claims do not include additional elements that integrate the abstract idea into a practical application.  The dependent claims include additional elements similar to the independent claims including transmitting a subset of prioritized events to the HCP, receiving a modification and transmitting the modification to a device which are insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting 
The additional elements of the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the steps of transmitting a subset of prioritized events to the HCP, receiving a modification and transmitting the modification to a device are insignificant extra-solution activity which is no more than well-understood, routine, conventional activities previously known to the industry including mere data gathering similar to performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) as per MPEP 2106.05(g). As the additional elements are well-understood, routine and conventional functionalities in the art, the claims do not amount to significantly more than the abstract idea and are not patent eligible.
In view of the foregoing, claims 1-4, 6-14 and 27-31 do not amount to significantly more than the above-identified abstract idea and are accordingly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see Pages 9-11, “Discussion of Claim Rejections Under 35 U.S.C. §101”, filed 04/26/2021 with respect to claims 1-4, 6-14 and 27-31 have been fully considered but they are not persuasive.  

Examiner notes that as per the Examiner Interview summary of 04/19/2021, the inclusion of an algorithm which does not include more than utilizing a known type of mathematical analysis or a known algorithm would simply be mere instructions to apply the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yodfat et al. (US 2019/0099551 A1) discloses a system and method for diabetes management which includes a controller which includes a bolus calculator and receives settings data from a health care provider including insulin sensitivity index and carb factor through a user interface and is stored in the controller for use in the bolus calculator ([0094], Fig. 37).
Brukalo et al. (US 2008/0312512 A1) discloses bolus calculator setup in which data is input on a remote controller device and when devices are paired, the settings such as carbohydrate ratio are copied to the device, i.e. patient device, and these calculator settings are used by the bolus calculator to determine bolus value (Fig. 16A/B, [0066]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/
Primary Examiner, Art Unit 3626